Order filed May 31, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-19-00051-CV
                                 __________

 JACK LEE BISHOP, INDIVIDUALLY AND AS TRUSTEE OF
   THE JACK LEE BISHOP TRUST, AND JENNIE BISHOP
CHERRY, INDIVIDUALLY AND AS TRUSTEE OF THE JENNIE
              BISHOP TRUST, Appellants
                                        V.
  JOEL BISHOP, INDIVIDUALLY AND AS TRUSTEE OF THE
 JAY D. BISHOP TRUST AND AS INDEPENDENT EXECUTOR
   OF THE ESTATE OF JAY D. BISHOP, DECEASED, ET AL.,
                       Appellees


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CV32823


                                   ORDER
      Appellants have filed in this court an agreed motion to abate this appeal and
enlarge the appellate deadlines. In the motion, Appellants state that Appellees and
Appellant Jennie Bishop Cherry have agreed to settle the controversy between them
and that an abatement is sought to provide them with time to execute the necessary
documents. Appellant Jack Lee Bishop joins in the request for an abatement and
asks this court to extend the deadline for the filing of his brief. Appellees’ attorney
agreed to the motion.
        The motion is granted, and the appeal is abated. The parties are instructed to
notify this court immediately if they enter into a final settlement agreement and to
file an appropriate motion in this court based upon any such agreement. If the parties
have not notified this court on or before July 30, 2019, that a final settlement
agreement has been reached, this proceeding will be reinstated and Appellants’ brief
will be due thirty days after reinstatement.
        We grant the agreed motion and abate the appeal.


                                                                   PER CURIAM


May 31, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2